DETAILED ACTION
	The following action is in response to the election/amendment filed for application 17/219,414 on May 27, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, all of the claims have been considered, and the previous election/restriction has been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle braking control method as claimed, and particularly including determining a start state of an engine of a vehicle; determining whether or not a warning light of a cluster is turned on, the warning light indicating insufficiency of a brake fluid; when the brake pedal is in the on state, determining whether or not braking hydraulic pressure has actually been generated; and when the braking hydraulic pressure is determined not to be actually generated, displaying, by the cluster, a warning phrase indicating the insufficiency of the brake fluid and a guidance phrase for a method of finally stopping the vehicle, and simultaneously, controlling the vehicle to travel at a minimum speed or stop by cooperative control between the braking controller and an engine controller, and including the remaining structure and controls of claim 1.
Please Note:  the limitation of “in response to determining that the warning light is turned on in a situation in which the engine is in a turned-off state, determining that the engine is turned on in the on state of the brake pedal,” has been interpreted as the engine is determined “to be turned on” when the brake pedal is in the on state,” as opposed to determining the engine being in a turned-on state when the brake pedal is in the on state.  This is consistent with both the context of the claim and the specification (see Fig. 3).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eguchi ‘757 has been cited to show a braking control system comprising an engine 1, brakes 9, brake pedal BP, and when a control unit RU determines the brake pressure of the holding device is malfunctioning, the engine is controlled to a strong creep state.
	Takayuki ‘155 has been cited to show a braking control system comprising a brake pedal 12, wherein a brake fluid level is monitored, and when said fluid level falls below a failsafe level 54, a warning buzz/lamp 54 is activated and the vehicle is switched to a failsafe mode.

	Kato ‘404 has been cited to show a braking control system wherein a failsafe mode wherein if a pressure difference between a sensed pressure and a predetermined pressure is greater than a threshold S110, then abnormality is issued and then it is sensed when a brake fluid drops to a predetermined level via sensor 94.
	Gray Jr. ‘912 has been cited to show a braking control system wherein if the brakes are on S1, the engine is shut off and the braking is controlled via regenerative braking and the brakes.  However, if the accumulator pressure is lower than a threshold, the engine is turned on.
	Tsunehara ‘085 has been cited to show a braking control system wherein a brake is sensed to be activated S26, and uses both the braking control unit and the engine control unit to control braking S30-S37.
	Kelly ‘459 has been cited to show a braking control system wherein if a brake pressure is greater than a threshold while the vehicle speed is below a threshold, the engine is controlled to increase a torque 106 until the vehicle is driven at a predetermined speed 110.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 8, 2022